Case 4:19-cv-00706-SDJ-CAN Document 15 Filed 03/11/21 Page 1 of 1 PageID #: 1749




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  SHEREE SHAUNTA COLE                     §
                                          §
  v.                                      §          CASE NO. 4:19-CV-706
                                          §
  COMMISSIONER OF SOCIAL                  §
  SECURITY                                §

           MEMORANDUM ADOPTING THE REPORT AND
    RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the Report and Recommendation of the United

 States Magistrate Judge (“Report”), this matter having been referred to the

 Magistrate Judge pursuant to 28 U.S.C. § 636. On February 22, 2021, the Report of
       .
 the Magistrate Judge, (Dkt. #14), was entered containing proposed findings of fact

 and recommendations that the final decision of the Commissioner of Social Security

 be remanded. Having assessed the Report, and no objections thereto having been

 timely filed, the Court determines that the Magistrate Judge’s Report should be

 adopted.

       It is therefore ORDERED that the final decision of the Commissioner of Social

 Security is REMANDED for further review.

            So ORDERED and SIGNED this 11th day of March, 2021.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE




                                        -1-
